The provisions of this statute apply to juvenile delinquency proceedings as well as to PINS proceedings (see, Matter of Jacqueline P., 149 AD2d 933; see also, Family Ct Act § 741). Since Family Court did not comply with these mandates, reversal is required (see, Matter of Paul H., 154 AD2d 943; Matter of Patricia Ann R., 154 AD2d 933; Matter of David *1003Paul W., 151 AD2d 1042; Matter of Jacqueline P., supra; Matter of Mark S., 144 AD2d 1010; Matter of Tomika M., 136 AD2d 951). (Appeal from order of Erie County Family Court, O’Donnell, J. — PINS.) Present — Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.